Citation Nr: 1113989	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  10-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and claimed as a nervous disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, denying the claim currently on appeal.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Cleveland, Ohio in June 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran has claimed service connection for a nervous condition.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD and a nervous condition.  The issue is thus restated on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.  

2.  The Veteran's diagnosed psychiatric disorders did not manifest during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, claimed as a nervous condition, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(n), 3.102, 3.303, 3.304 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and information in his possession to the RO.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, VA has obtained records of the Veteran's outpatient treatment with VA and attempted to obtain copies of private medical records referenced by the Veteran.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  While the Veteran indicated in his June 2010 hearing that he had received more recent psychiatric treatment with VA, he specifically noted that he and his treatment provider had not discussed his service in Vietnam.  This testimony does not suggest that this evidence would be relevant to the Veteran's claim.  Furthermore, as will be discussed in detail throughout this opinion, there is already sufficient medical evidence of record to demonstrate that the Veteran's psychiatric disability did not manifest as a result of military service.  Therefore, a remand for these treatment records is not necessary.  

The Board also notes that the Veteran has not been afforded a VA examination specifically for his claimed mental disorder in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, there is already sufficient competent medical evidence of record to make a decision in this case.  According to a large number of medical records from 2001 and 2002, the Veteran did not suffer from psychiatric symptomatology prior to a nonservice-connected October 2001 motor vehicle accident that resulted in visual impairment, and, a nonservice-connected aortic valve replacement.  A current VA examination would not change the fact that evidence created prior to the Veteran's claim specifically found that the his symptomatology is of a recent onset.  Furthermore, the Veteran was afforded a VA examination for the purpose of establishing entitlement to Aid and Attendance in February 2003.  This examiner concluded that the Veteran's mood disorder was due to the loss of vision he suffered following a motor vehicle accident.  The examiner also stressed that the examination confirmed that the Veteran was not diagnosed with a depressive disorder or an anxiety disorder prior to November 2001.  As such, there is already sufficient competent medical evidence of record, and an additional VA examination is not necessary.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Relevant Facts

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, the Veteran contends that he suffers from a nervous disorder that manifested shortly following his separation from active duty due to stressful events he witnessed during military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's psychiatric symptomatology did not manifest until several decades after his separation from service due to nonservice-connected medical conditions.  As such, service connection for a psychiatric disorder is not warranted.  

The Veteran's service treatment records fail to demonstrate that he was treated for, or that he suffered from, psychiatric symptomatology during his active military service.  According to the Veteran's March 1971 separation examination, a psychiatric evaluation performed at this time was interpreted to be normal.  Therefore, there is no evidence of a psychiatric disability during active military service.  

The Veteran's post-service treatment records also fail to demonstrate that he suffers from a psychiatric disorder that manifested during, or as a result of, active military service.  According to a November 2001 VA outpatient treatment record, the Veteran was seen with a primary medical history of intravenous drug abuse, cannabis abuse and hepatitis C.  The examiner indicated that the Veteran used four to six bags of heroin per day on a regular basis.  It was noted that the Veteran was admitted in October 2001 for a cerebrovascular accident that resulted in a visual deficit following a motor vehicle accident.  

The Veteran was admitted for inpatient treatment in January 2002 with complaints of episodic acute shortness of breath.  It was noted that the Veteran was a recent substance abuser (heroin) and that he was recently treated for endocarditis of the aortic valve.  He also had a history of a cerebrovascular accident in October 2001 and a history of auditory and visual hallucinations with unclear psychiatric diagnosis.  The Veteran was also noted to be suffering from shortness of breath that could represent panic attacks.  A treatment record from the following day indicates that the Veteran was still having visual hallucinations, reporting that he saw two dogs barking for a couple of days approximately one week earlier.  The Veteran indicated that he believed this may have been due to all of the medications he was taking.  The Veteran denied any past history of any form of hallucinations or psychosis.  The Veteran also denied being depressed or having hallucinations at the time of this treatment.  

A subsequent hospitalization note indicates that the Veteran had been deliriously agitated with positive perceptual disturbances and auditory hallucinations since a November 2001 operation.  The Veteran was felt to be suffering from an acute confusional state with a history of probable head injuries and extensive central nervous system depressant dependence and anxiety disorder with idiopathic perceptual disturbances pre-op.  His symptoms had since been exacerbated due to his November 2001 operation.  

The Veteran was seen for a mental health consultation with VA in January 2002.  It was noted that the Veteran had numerous spikes of highly agitated confusion.  The examiner indicated that the Veteran had an impressive history of habituation to central nervous system depressants.  The examiner also opined that the Veteran had suffered a prior cerebrovascular accident and that he almost certainly had some history of mild head trauma dating to periods of high and routine ethanol dependence.  It was noted that this type of patient would take significantly longer to clear from any cortical challenge than a similarly situated healthy cohort.  A computed tomography (CT) scan was performed in January 2002, revealing an infarction involving the inferior right occipital lobe and an old infarction involving the superficial posterior left parieto-occipital lobe.  The Veteran's history was noted to be mental status change status post aortic valve replacement status post bilateral occipital strokes.  

Another hospital report from February 2002 noted that the Veteran had a history of aortic endocarditis complicated by a bilateral occipital cerebrovascular accident.  He also suffered from heroin abuse and required a neurological consultation for agitation, hallucinations and decreased mental status since an aortic valve replacement (AVR) in January 2002.  It was noted that the Veteran's baseline mental status prior to this surgery was good and that he began to develop occasional panic attacks and visual hallucinations during the two weeks prior to this surgery.  

The Veteran was afforded a VA examination in February 2003 for the purpose of determining whether he was entitled to Aid and Attendance for vision loss due to a cerebrovascular accident.  The Veteran reported that, because of his failing vision, he started suffering from a depressed mood in August 2002.  The Veteran denied suffering from mood disturbances prior to this time.  The Veteran also reported the onset of insomnia with difficulty initiating sleep and frequent awakening.  He also noted that he had poor energy and concentration and that he was hopeless about his future.  The Veteran also described the onset of anxiety as a result of his concern for his safety at home due to his visual impairment.  The examiner diagnosed the Veteran with a mood disorder due to a general medical condition (residuals of visual disturbance due to a cerebrovascular accident) with depressive features.  The examiner stressed that this examination confirmed that the Veteran had not been diagnosed with a depressive or anxiety disorder prior to November 2001.  The Veteran also denied suffering any PTSD symptoms, noting that while he had nightmares and hyperarousal upon his initial discharge from the military, these symptoms subsided in the 1970s.  

The Veteran was also seen for a psychiatric evaluation with VA in January 2005.  The Veteran reported that he was feeling very depressed, especially since his girlfriend died in September 2004.  The Veteran indicated that he was unclear why he was depressed, but that he felt his time in Vietnam was part of it.  He also noted that his physical problems and losing his eyesight had not helped.  The Veteran was diagnosed with rule out PTSD versus prolonged adjustment reaction with depressed features versus prolonged bereavement.  These same diagnoses were again assigned in March 2005.  

In December 2005, the Veteran was seen with reports of an acute onset of an altered mental status.  It was noted that the Veteran was speaking clearly but not making sense or understanding anything more than simple commands.  A head CT was performed and thought to be more hypodense than previous CTs.  There was also evidence of possible new subacute changes in the same area of the left parieto-occipital lobe.  It was noted that the Veteran had a history of bilateral occipital bleeding status post motor vehicle accident and visual problems secondary to two occipital strokes.  The Veteran was diagnosed with depression at this time.  

The Veteran was also seen for a VA psychiatric consultation in October 2006.  Examination revealed the Veteran to be oriented and alert and his appearance was neat and appropriate.  His affect and mood were found to be slightly anxious and judgment and insight were fair.  The Veteran also reported a 40 year history of alcohol dependence, a 34 year history of opiod dependence and polysubstance abuse.  It was noted that the Veteran served in Vietnam during his active military service.  The Veteran reported trauma of constant incoming mortars at night, memories of dead Vietnamese being stacked up, and mistreatment of Vietnam prisoners.  The Veteran indicated that the worst trauma was the mortar fire.  The examiner diagnosed the Veteran with bipolar disorder (not otherwise specified), alcohol dependence, opiod dependence and rule out PTSD.  

The examiner indicated that the Veteran suffered from a mood disturbance since his active military service in Vietnam.  However, he did not present with all of the symptoms to meet the diagnostic criteria for a diagnosis of PTSD.  Rather, the Veteran's impulsivity and risk behaviors and periodic depressed mood and irritability supported a bipolar diagnosis that would not be detected until being completely substance free.  

Finally, the Veteran provided testimony in support of his claim in June 2010.  The Veteran described an incident while he was in Vietnam in which he witnessed a Vietnamese civilian being beaten to death by two Air Force policemen.  The Veteran denied any other in-service incidents, including combat.  The Veteran reported that he continues to see the face of the individual that was assaulted.  The Veteran made no reference to the events he described during his VA psychiatric consultation in October 2006.  The Veteran also testified that he had trouble sleeping since the mid-1970s and that he first entered a detoxification facility in the 1970s.  He also indicated that he was receiving ongoing treatment with VA for his psychiatric symptomatology, but that he and his current treatment provider had never discussed Vietnam.  

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disability.  There is no evidence of in-service symptomatology and post-service treatment records demonstrate that the Veteran's psychiatric symptoms did not arise as a result of military service.  According to a January 2002 VA outpatient treatment record, the Veteran began hallucinating one week earlier.  The Veteran denied any hallucinations or psychosis prior to this time.  Another January 2002 record indicates that the Veteran was experiencing a mental change following a post aortic valve replacement and bilateral occipital strokes.  A February 2002 record also indicated that the Veteran's baseline mental status prior to his aortic valve replacement was good and that he began to develop occasional panic attacks and visual hallucinations during the two weeks prior to this surgery.  Therefore, the preponderance of the evidence suggests that the Veteran's symptomatology did not manifest until a motor vehicle accident and an aortic valve replacement operation that took place approximately 30 years after his separation from service.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  

This conclusion is supported by a VA examination performed in February 2003.  The Veteran reported that he began to become depressed in August 2002 because of his failing vision, and he specifically denied suffering from mood disturbances prior to this time.  He also reported the onset of insomnia at this time.  Finally, he described the onset of anxiety as a result of his concern for his safety at home due to his visual impairment.  The examiner diagnosed the Veteran with a mood disorder due to a general medical condition (residuals of visual disturbance due to a cerebrovascular accident) with depressive features and concluded that the Veteran had not been diagnosed with a depressive or anxiety disorder prior to November 2001.  Therefore, the Veteran's own statements, along with the conclusions of the February 2003 VA examiner, support the finding that his psychiatric symptomatology did not manifest for several decades following his separation from active duty.  

The Board recognizes that the October 2006 VA physician concluded that the Veteran suffered from mood disturbances since his active military service in Vietnam.  However, the Board does not find this opinion to be reliable.  This opinion appears to be based on statements made by the Veteran that are not supported by the evidence of record.  Medical opinions premised upon an unsubstantiated account of a veteran are of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitation of a veteran or other claimant).  The Veteran indicated that he suffered a great deal of in-service stress due to constant mortar attacks.  However, the Veteran subsequently testified in June 2010 that he was not exposed to any combat or traumatic experiences in addition to witnessing a civilian being assaulted.  Finally, the Veteran indicated that while he did experience nightmares and hyperarousal immediately following his discharge from active duty, these symptoms stopped in the 1970s.  Therefore, the October 2006 opinion appears to be based on an inaccurate representation of the evidence.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the Board does not find this opinion to be reliable.  

The Board has also considered the testimony offered by the Veteran in support of his claim.  Specifically, in June 2010, the Veteran testified that his symptomatology, such as sleep impairment, had existed since the 1970s.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran may be competent to testify to his symptomatology, the Board does not find this testimony to be credible.  While the Veteran was hospitalized in 2001, he specifically denied suffering any previous symptomatology, to include sleep problems.  In addition, the Veteran has stated that his depression did not start until he suffered visual impairment and that he suffered no mood disturbances prior to this time.  As such, numerous statements made by the Veteran years before filing his claim of entitlement to compensation directly contradict the more recent assertions provided by the Veteran.  As such, the Board does not find the Veteran's statements of chronic symptomatology to be credible.  

The Board also recognizes that the Veteran indicated that he experienced mortar attacks while in Vietnam and that the regulations pertaining to PTSD were recently amended.  Specifically, 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  However, the record does not demonstrate that the Veteran has ever been diagnosed with PTSD in this case.  The October 2006 VA physician concluded that the Veteran did not meet the DSM-IV diagnostic criteria for an Axis I diagnosis of PTSD.  The Veteran also indicated in his June 2010 hearing that while he was receiving current psychiatric treatment, he had not been diagnosed with PTSD by his psychiatrist and they had never discussed his service in Vietnam.  Finally, the Veteran explicitly denied exposure to combat during his June 2010 hearing.  As such, the amended regulations pertaining PTSD are not applicable to the Veteran's claim.  

The Board has also considered the Veteran's June 2010 assertion that his drug and alcohol use may have manifested as a result of events he witnessed during military service.  However, the Veteran is not competent to make such a medical determination.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Furthermore, the medical evidence of record does not support this assertion.  As already discussed, a significant number of medical records from 2001 and 2002 demonstrate that the Veteran repeatedly denied any psychiatric symptomatology prior to his motor vehicle accident, subsequent vision loss, and aortic valve replacement.  This evidence contradicts the Veteran's assertion that his current substance abuse issues are related to stressful events that occurred during military service or psychiatric symptoms that manifested shortly thereafter.  

In summary, while the evidence of record confirms that the Veteran served in Vietnam, the preponderance of the evidence further demonstrates that he does not currently suffer from a psychiatric disability as a result of this service.  The record contains many VA treatment records prepared prior to the Veteran's claim in which he specifically denied any symptoms, such as anxiety, depression or sleep impairment, prior to suffering a motor vehicle accident in October 2001.  The February 2003 VA examiner also concluded upon examination that the Veteran did not suffer from a depressive or anxiety disorder prior to 2001, and, that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  Also, while the Veteran has now asserted that his current symptoms are related to events that occurred during military service, the competent medical evidence of record has related his symptomatology to nonservice-connected disabilities, such as impaired vision and cerebrovascular accidents.  The Veteran has also given contradictory testimony regarding what his claimed in-service stressors in fact were, describing constant mortar attacks on one occasion while explicitly denying exposure to combat situations on another.  Finally, as already discussed, compensation is not permitted for the Veteran's history of drug and alcohol abuse.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and claimed as a nervous condition, must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD and claimed as a nervous condition, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


